Reasons for Allowance
1.	Claims 1, 3-4, and 6-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a liquid crystal display device integrated with an optical fingerprint sensor. The closet prior arts, Zhang (CN 207833542 U) in view of Okita (US 20050122418 A1), and Park (US 20190228204 A1), in combination, discloses a display device, comprising a liquid crystal display screen and an under-screen fingerprint identification apparatus, wherein the liquid crystal display screen includes a backlight module, and the under-screen fingerprint identification apparatus is disposed under the backlight module, the under-screen fingerprint identification apparatus comprising: a micro-lens array, configured to be disposed under a backlight module of the liquid crystal display screen; at least one light shielding layer, disposed under the micro-lens array, wherein the light shielding layer is provided with a plurality of light transmission holes, the at least one light shielding layer comprises a first light shielding layer and a second light shielding layer, the first light shielding layer is located above the second light shielding layer; and a photo detecting array, disposed under the light shielding layer, wherein the backlight module is configured to refract a vertical optical signal reflected by a finger and transmit the refracted optical signal to the micro-lens array, the micro- lens array is configured to converge an optical signal with a specific direction passing through the backlight module to the plurality of light transmission holes of the first light shielding layer and transmit an optical signal with a non-specific direction passing through the backlight module to a light shielding region of the first light shielding layer, and the optical signal with the specific direction is transmitted to the photo detecting array through the plurality of light transmission holes, the optical signal with the specific direction is an optical signal refracted through one of a first prism film side face and a second prism film side face of a prism film in the backlight module, the optical signal with the non-specific direction includes an optical signal refracted through another of the first prism film side face and the second prism film side face, wherein the micro-lens array comprises a plurality of micro-lenses, and the photo detecting array comprises a plurality of pixel units, the first light shielding layer is provided with a first corresponding light transmission hole, and the second light shielding layer is provided with a second corresponding light transmission hole. However, the combination of prior arts fails to render the limitation “wherein a first micro-lens of the plurality of micro-lenses is configured to converge a first optical signal above the first micro-lens in the optical signal refracted through one of the first prism film side face and the second prism film side face of the prism film in the backlight module into the first corresponding light transmission hole and the second corresponding light transmission hole corresponding to the first micro-lens, and transmit a second optical signal above the first micro-lens in the optical signal refracted through another of the first prism film side face and the second prism film side face into the light shielding region of the first light shielding layer or the light shielding region of the second light shielding layer, the first optical signal is transmitted through the first corresponding light transmission hole and second corresponding light transmission hole to a first pixel unit of the plurality of pixel units corresponding to the first micro-lens” recited in claim 1 and similarly recited in claim 14 as being obvious to a person of ordinary skill in the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691